Hill, J.
In an action of complaint for land, the petition alleged that the plaintiff and the defendant claimed under a common grantor. On the trial a deed was offered by the defendant from the common grantor, in which the only description of the property was, “land lying and being in Higdon’s Addition in Tallapoosa, Ga., being lots two and four in said addition.” In connection with the deed the defendant also introduced a map of Higdon’s Addition, which disclosed that there were more than one lot in that addition designated by number two, and more than one lot designated by number four. It did not affirmatively appear that the common grantor did not own other lots in the “Higdon Addition” bearing such numbers. Held:
1. It was erroneous to admit the deed in evidence over the objection that the description of the property was insufficient. King v. Sears, 91 Ga. 577 (2), 586 (18 S. E. 830).
2. Other grounds of the motion for new trial show no cause for reversal.

Judgment reversed.


All the Justices concur.

Complaint for land. Before Judge Bartlett. Haralson superior court. May 11, 1918.
Griffith & Matthews, for plaintiff.
Lloyd Thomas and G. B. Hutchens, for defendant.